internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-111171-02 date december re legend trust trust husband wife husband’s trust agreement wife’s trust agreement son son 1’s spouse son 1’s daughter son 1’s son son daughter foundation bank individual year plr-111171-02 year year date agreement trust_indenture for family of son 1's daughter trust_indenture for family of son 1's son state corporation successor_corporation dear this is in response to a letter dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed merger of two trusts and the subsequent division of the resulting trust facts the facts submitted and representations made are as follows in husband executed an irrevocable_trust agreement husband’s trust agreement creating four separate trusts one for the benefit of foundation and one for each of his children son son and daughter and their families on the same date wife executed a substantially identical irrevocable_trust agreement wife’s trust agreement creating four trusts for the benefit of the same three individuals and foundation trust was established under husband’s trust agreement and trust was established under wife’s trust agreement both trusts were established for the benefit of son son 1’s spouse son 1’s daughter son 1’s son any afterborn children of son son 1’s grandchildren and their issue trust sec_1 and are the subjects of this ruling_request the terms of trust and trust as provided under husband’s trust agreement and wife’s trust agreement respectively are substantially identical the net_income of each trust may be distributed to any of the beneficiaries at any time and in any amounts as the corporate trustee determines in it’s discretion taking into account the circumstances of the beneficiaries and all other income and benefits each is receiving from all sources known to the corporate trustee if at any time before each trust terminates none of the individuals for whose benefit it was established are then plr-111171-02 living the corpus and accumulated income will be divided equally among and distributed to the trusts provided under the trust agreement for son and daughter and their families if there are no family trusts then existing then until final distribution the income of each trust must be distributed to the trust for foundation the trustees may distribute principal for the proper support comfort education maintenance or assistance of any beneficiary entitled to receive income from each trust or to enable any such beneficiary to meet any accident emergency or misfortune no individual trustee can participate in any decision to make these discretionary principal distributions a discretionary principal distribution to an income_beneficiary will be treated as an advancement and will be charged against the share of that beneficiary or that beneficiary’s descendants when the trust terminates trust sec_1 and must terminate no later than the date twenty-one years after the death of the last survivor of a group consisting of the settlor husband or wife respectively son son 1’s spouse son 1’s daughter son 1’s son son son 2‘s spouse son 2's daughter and son and daughter and her spouse upon the termination of trust sec_1 and the assets of each trust will be distributed outright to son 1’s then living descendants per stirpes husband’s trust agreement and wife’s trust agreement provide that if upon final termination of the trusts for the families of son son and daughter there are no then living descendants of son son and daughter the assets of trust sec_1 and and of the trusts for son 2's family and daughter’s family will be distributed outright to foundation or if it is not then a charity to a charity selected by the trustees the terms of trust and trust require that each trust have three individuals and one corporation serving as trustees at all times the initial individual trustees may appoint their own successors successor individual trustees must be appointed by the remaining individual trustees or if none by a majority of the income beneficiaries all individual trustees may remove and replace a corporate trustee any domestic_corporation that is a bank or trust company with capital and surplus of at least dollar_figure million is qualified to serve as a corporate trustee bank son 1’s daughter son 1’s son and individual are currently serving as the trustees of both trust and trust husband and wife both died before date daughter died in year prior to date with no surviving_spouse or descendants the trusts for her family were divided between the trusts for son 1's family and the trusts for son 2's family created under husband’s and wife’s trust agreements son died in year survived by two children who now have their own children son died in year survived by his spouse and his two children who now have children the current beneficiaries of trust sec_1 and are son 1's spouse son 1's son and his four adult children and minor grandchildren and son 1's daughter and her two adult children and one minor grandchild plr-111171-02 no additions actual or constructive were made to trust sec_1 and after date it is represented that approximately twenty-five years ago trust sec_1 and made distributions of stock over several years one-half of each distribution was paid in equal shares to the children of son 1's son and the other one-half of each distribution was paid to the children of son 1's daughter in equal shares no other distributions have been made from trust sec_1 and son 1's daughter and son 1's son have different investment philosophies this has led the current trustees of trust sec_1 and to implement a reorganization of trust sec_1 and on date the current trustees of trust sec_1 and and all of the adult beneficiaries of trust sec_1 and executed agreement agreement provides that subject_to the receipt of a favorable ruling from the internal_revenue_service trust sec_1 and will be merged and simultaneously divided equally into two separate trusts one trust for the benefit of son 1's spouse son 1's daughter and her family new trust for family of son 1's daughter and the other trust for the benefit of son 1's spouse son 1's son and his family new trust for family of son 1's son referred to under agreement as the new trusts it is represented that to implement agreement the trustees will merge all of the assets of trust sec_1 and and immediately divide them pro_rata between the two new trusts in addition agreement amends the provisions of trust sec_1 and and provides that the new trusts will have the same provisions as trust sec_1 and as amended under agreement on date the current trustees of trust sec_1 and and all of the adult beneficiaries of trust sec_1 and also executed trust_indenture for family of son 1's daughter and trust_indenture for family of son 1's son each of these trust indentures contains provisions identical to those of trust sec_1 and as amended under agreement the provisions of new trusts differ from those of trust sec_1 and as follows the new trusts must each have one corporate trustee and no fewer than two and no more than four individual trustees a corporate trustee of a new trust will not be related or subordinate within the meaning of sec_672 to any of the beneficiaries of the trust any domestic_corporation that is a bank or trust company with capital and surplus in excess of dollar_figure million is qualified to serve as a corporate trustee initially the trustees of the new trust for family of son 1's daughter will be bank son 1's daughter and her spouse the trustees of the new trust for family of son 1's son will be bank son 1's son and his spouse the initial individual trustees of the new trusts may appoint their own successors in addition to the broad investment powers the trustees have under trust sec_1 and the new trusts authorize the trustees to select any investments of their choice including a list of specified investments plr-111171-02 trust sec_1 and provide that all stock in corporation must be voted exclusively by the individual trustees the new trusts provide that only the individual trustees are entitled to vote any securities of the successor to corporation successor_corporation and any successor corporations held by the new trusts if at any time during its term a new trust has no then living beneficiaries the assets of that trust will be distributed to the other new trust if then existing and if not then existing in equal parts to the trusts for son 2's family if then existing if the trusts for son 2's family are not then existing then until final distribution the income of the new trust will be distributed to the trust for foundation however instead the trustees in their discretion may decide to distribute all of the assets of the new trust outright to a charity they select under the provisions of trust sec_1 and the trustees are authorized to appoint investment advisors but are not relieved of responsibility for following the advisors’ advice the provisions of the new trusts hold the trustees harmless for following any advice of an investment_advisor it is represented that under state law the trustees and adult beneficiaries of trust sec_1 and may effect the merger simultaneous division and amendment of trust sec_1 and by executing agreement in lieu of obtaining a court order we have been asked to rule as follows the merger of trust sec_1 and into a single trust and the division of that trust into new trusts will not constitute a sale or other taxable disposition of assets of trust sec_1 and under sec_1001 of the code the merger of trust sec_1 and into a single trust and the division of that trust into new trusts will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under sec_2501 after the merger of trust sec_1 and into a single trust and the division of that trust into new trusts each of the new trusts will be considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter plr-111171-02 ruling_request sec_61 provides that gross_income means all income from whatever source derived including gains derived from dealings in property sec_1_61-1 of the income_tax regulations provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1011 on the sale_or_exchange of property is recognized section a provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in 499_us_554 the issue was whether a financial_institution realized tax deductible losses when it exchanged percent participation interests in one group of residential mortgages for another lender’ sec_90 percent participation interests in a different group of residential mortgages the supreme court of the united_states reasoned that because the participation agreements exchanged derived from loans made by different obligors and were secured_by different homes the interests exchanged embodied legally distinct entitlements and hence were materially different therefore the court held that the taxpayer sustained tax deductible losses unlike the facts presented in cottage savings the facts presented here involve a merger of trust sec_1 and and the simultaneous pro_rata division of trust assets into two new trusts under state law revrul_56_437 1956_2_cb_507 concludes that a severance by partition of jointly owned property is not a sale_or_other_disposition if there is no new or additional interest acquired as a result of the severance similar to the situation outlined in the revenue_ruling no new or additional interest is created as a result of the proposed transaction based on the information submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the merger of trust sec_1 and into one resulting trust and the simultaneous pro_rata division of the trust assets into the new trusts is not a sale_or_other_disposition under sec_1001 the trustees and beneficiaries will hold the same bundle of rights before and after the proposed reorganization plr-111171-02 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift in this case the terms of trust and trust are identical each distribution made from trust and from trust was divided equally among the children of son 1's son and the children of son 1's daughter the dispositive provisions of the new trusts will be identical to those of trust and trust except as noted above except that each new trust will be established for the benefit of a single family based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the merger of trust sec_1 and into a single trust and simultaneous pro_rata division of that trust’s assets into new trusts will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 ruling_request sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in plr-111171-02 determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a 's issue and one for the benefit of b and b 's issue the trust for a and a 's issue provides that the trustee has the discretion to distribute trust income and principal to a and a 's issue in such amounts as the trustee deems appropriate on a 's death the trust principal is to be distributed equally to a 's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principalis to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into plr-111171-02 one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust sec_1 and were irrevocable on date it is represented that no additions actual or constructive were made to trust sec_1 and after that date the merger of trust sec_1 and into a single trust is substantially_similar to the situation described in example of sec_26_2601-1 the simultaneous division of the resulting single trust into the two new trusts is substantially_similar to the situation described in example of sec_26_2601-1 the merger of trust sec_1 and and the division of the merged trusts into new trusts will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reorganization new trusts must terminate on the same date that trust sec_1 and were required to terminate thus the merger and division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust sec_1 and the modifications to new trusts regarding the number of individual trustees the nature of the corporate trustees the appointment of successor individual trustees the liability of the trustees and their investment powers and the reference to successor_corporation are administrative in nature the modifications granting the trustees discretion to alter the timing and the beneficiary of charitable distributions will not result in any shift in the beneficial interests in trust to lower generation beneficaries accordingly based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we rule that after the merger of trust sec_1 and into a single trust and the division of that trust into new trusts each of the new trusts will be considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code plr-111171-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours chief branch george l masnik office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
